DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2018/0129829).
Regarding claim 1, Li teaches a screen protection filter which allows for the use to maintain privacy (“privacy film”) (Pg. 1, Paragraph [0005]). The filter includes a protection filter body including a protection area and an attraction area (Pg. 2, Paragraph [0029]; Fig. 1). The protection filter includes two outer surface layers (“first and second film layers”) and a grating layer (Pg. 2, Paragraph [0032]) Each of the layers are formed into the protection screen filters for maintaining privacy such that both layers are considered “privacy film layers.” Furthermore, the attraction area includes accommodation holes for receiving attracting members which may be formed from a ferromagnetic material (“a magnetic adsorption piece, the magnetic adsorption 
With respect to the limitations of “used in a computer screen, wherein a magnetic body is disposed inside the upper end of the computer screen” and “the magnetic adsorption piece is adsorbed to the magnetic body when the privacy film is in attached to the computer screen,” it is noted that these limitations appear to define an end use of the final product of claim 1, which is a privacy film. As such, these limitations do not appear to impart any further structural limitations to the final product of the privacy film. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). As such, the limitations referring to the structure of the privacy film appear to be taught by Li, as discussed above. 
Regarding claims 7-8, Li teaches the protection filters as discussed above with respect to claim 1. The attracting members, which may be ferromagnetic as discussed above, may be long bar shaped attracting members (Pg. 2, Paragraph [0031]). 
Regarding claim 9, Li teaches the protection filters as discussed above with respect to claim 1. Li further teaches an embodiment in figure 10 which illustrates the attracting member being a single, long bar attracting member with a throughhole 17 in order to prevent the . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0129829) as applied to claim 1 above, and further in view of Braesch et al. (US 2013/0156999).
Regarding claim 10, Li teaches the protection filter as discussed above with respect to claim 1. Li further teaches an embodiment in figure 10 which illustrates the attracting member being a single, long bar attracting member with a through hole 17 in order to prevent the covering of the visual sensor of the electronic device the filter is added to (Pg. 3, Paragraphs [0035] and [0038]). Furthermore, Li teaches the attracting members as being symmetrically 
Li is silent with respect to the hole being beveled and edges of the attracting pieces being beveled to match the hole.
Braesch teaches privacy filters (Pg. 1, Paragraph [0001]). The filters may be provided with notches in order to facilitate use handling (Pg. 1, Paragraph [0025]). Additionally, the notches in each of the figures appear to be provided as a beveled edge (Fig. 1, #103).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the hole for preventing the covering of the visual sensors as taught by Li such that the hole is a beveled edge as taught by Braesch which additionally allows for user handling of the protection filters. Furthermore, it would have been obvious to one of ordinary skill in the art to form the long, bar shaped attracting member as two, which is appreciated by Li in figure 1, which would match the beveled edge illustrated by Braesch, such as that illustrated in figure 10 of Li, resulting in the two attracting members having beveled edges for not blocking the visual sensors of the electronic device. 

Response to Arguments
Applicant's arguments filed 4/6/2021 have been fully considered but they are not persuasive.
On pages 5-7, applicant argues that the prior art reference of Li fails to teach the limitation previously presented in claim 2, now included in claim 1, of a third film layer and a magnetic adsorption piece connected to form an intermediate layer integrally pressed between a first and a second film layer. Applicant argues this in that the magnetic adsorption piece is between the first film layer and the second film layer and is capable of being protected by the first and the second film layer. 

Turning to the rejection of claim 1, Li teaches a screen protection filter comprising a first and second outer surface layer and a grating layer, which the examiner considers as the third film layer (See rejection of claim 1). The filter further includes accommodation holes for receiving ferromagnetic pieces, which the examiner considers as the magnetic adsorption pieces (See rejection of claim 1). As such, the resulting filter includes a first and second outer surface layers with a grating layer in which a ferromagnetic material extends through each of the layers. This further results in portions of the ferromagnetic materials being located between the first and the second outer surface layers and being connected to the grating layer. Therefore, the examiner contends that Li teaches the amendments to claim 1 such that the claim does not preclude the magnetic adsorption piece to extend throughout the entirety of the privacy film and Li teaches the ferromagnetic materials extending through the privacy filter resulting in being located between the first and second outer surface layers and being connected to the grating layer. The current rejection is made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783